Citation Nr: 0300164	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-08 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than 
September 23, 1997, for a grant of service connection 
for bilateral pes planus.  

2. Whether there was clear and unmistakable error (CUE) 
in an October 1971 rating decision that denied 
service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
June 19970.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in June 2000 and 
November 2000.  

In November 2002 the RO furnished the veteran a statement 
of the case regarding the issues of service connection for 
PTSD and an application to reopen a claim for service 
connection for a left shoulder disorder.  The veteran has 
not yet filed a substantive appeal.  Accordingly, these 
issues are not perfected for appellate consideration and 
are not before the Board at this time.  


FINDINGS OF FACT

1.  The unappealed October 1971 RO denial of service 
connection for a foot disorder was reasonably supported by 
the evidence then of record and prevailing legal 
authority.  

2.  The veteran submitted an application to reopen his 
claim for service connection for pes planus on September 
23, 1997.  

3.  In September 1998 the RO granted service connection 
for bilateral pes planus and correctly assigned an 
effective date of September 23, 1997, the date of receipt 
of claim.

CONCLUSIONS OF LAW

1.  The October 1971 rating decision, denying service 
connection for a foot disorder was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105 (2002).  

2.  The criteria for an earlier effective date prior to 
September 23, 1997 for the grant of service connection for 
pes planus have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating actions, and were provided a Statement of the Case 
for each issue as well as Supplemental Statements of the 
Case.  In addition, the Board remanded the case twice to 
insure due process and the veteran was notified of the 
provisions of the VCAA by letter from the RO dated in June 
2001.   These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the 
veteran.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran.  

The service medical records reflect that the veteran was 
treated intermittently for bilateral pes planus between 
November 1967 and March 1970.  The June 1970 separation 
examination clinically evaluated the feet as normal.  The 
veteran's original claim for compensation benefits was 
submitted to VA in July 1970.  At that time, he requested 
service connection for a left shoulder disorder and 
"feet."  He did not indicate any treatment for his feet 
following service.  

Of record is a carbon copy of VA Form Letter 21-96 which 
presumably notified him that he was to be scheduled for a 
VA examination.  This form was mailed to his current 
address of record.  In September 1970 the VA medical 
facility notified the RO that the veteran had failed to 
report.  Of record is a copy of the VA examination report 
which contains the veteran's current address of record.  
Of record is a carbon copy a VA Form Letter 21-812 which 
was mailed to the veteran's current address of record.  
This letter when viewed in conjunction with VA Form 21-523 
dated in September 1970 reflects that the veteran was 
notified that his claim was denied due to his failure to 
report for the examination and he was further given 
another opportunity to report for a VA examination.  

He filed a second claim for a bilateral foot disorder 
which was received by the RO in October 1970.  He did not 
indicate that he had received any treatment for his feet 
following service.  In October 1971 the RO denied service 
connection for a foot condition.  At that time it was 
determined that the veteran was treated for a foot 
condition during service.  However, there was no evidence 
of a foot disorder at the time of the separation 
examination.  The veteran was notified of this decision by 
letter dated in October 1971 and mailed to the current 
address of record.  The letter also informed him of the 
type of evidence necessary to establish his claim.  The 
letter specifically indicated that the veteran's appellate 
rights paragraph was enclosed.  

Received by the VA on September 23, 1997 was the veteran 
application to reopen a claim for service connection for 
flat feet. 

A hearing was held at the RO in August 1998 regarding 
another issue.  At that time the veteran testified that he 
never received notification of the VA examinations for 
which he was scheduled in 1971.  It is maintained that his 
claim should have been granted based on the evidence of 
record.  

In September 1998 the RO granted service connection for 
bilateral pes planus and assigned an effective date of 
September 23, 1997.  

In January 2002 statement the representative indicated 
that the veteran was not properly notified of his 
appellate rights.

CUE

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a Notice of Disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the 
absence of clear and unmistakable error. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.

Clear and unmistakable error may be found only when there 
is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it will not be found when there is a mere 
disagreement with interpretation of facts.  A mere 
difference of opinion in the outcome of a prior 
adjudication does not provide an excuse to find clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
2541 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 370; 
Rovie v. Derwinski, 1 Vet. App. 612 (1991).  

Previous determinations of the RO are final and binding, 
including decisions as to ratings, and will be accepted as 
correct in the absence of CUE. 38 C.F.R. § 3.105(a).  CUE 
is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.   Similarly, 
broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non- specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE. 
See Fugo, 6 Vet. App. at 44-45. Where a claimant fails to 
reasonably raise a CUE claim as set forth above, there is 
no requirement to address the merits of the issue. Fugo, 6 
Vet. App. at 45.

The veteran essentially contends that CUE was committed by 
the RO in October 1971 because he was not notified of the 
examination and did not receive his appellate rights.  In 
this regard a review of the record shows that an actual 
copy of the document notifying him of the time and place 
of the examination is not of record.  However, the 
evidence indicates that notification was sent to the 
current address of record.  Regardless, the record is 
clear that he was notified that his claim was being denied 
because of his failure to report for the VA examination in 
September 1970.  He was also given another opportunity to 
report for a new examination.  M21-1 Manual, Part I, para. 
16.06 "FAILURE TO PROSECUTE CLAM" in effect at that time 
indicated that if evidence, which included physical 
examination, was not provided a record purpose 
disallowance rather than a formal disallowance would be 
prepared. The veteran would be notified (VA FL 21-812) 
where the action was taken for failure to report for 
examination and informed that no further action would be 
taken unless he expressed willingness to report.

Furthermore the Board notes that any VA breach of the duty 
to assist cannot form the basis for a claim of CUE, 
because such a breach creates an incomplete rather then an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 384.  
Such allegations do not rise to the level of CUE.  
Additionally, when he was denied by the RO in October 1971 
he was notified of his appellate rights mailed to the 
current evidence of record.  Moreover, the denial of 
service connection in October 1971 not inconsistent 
consistent with the evidence of record and the law in 
effect at that time.  The denial was based on a review of 
the evidence of record at that time.  While treated for a 
foot disorder during service, the examination for 
separation from active duty showed his feet to be normal.  
Under these circumstances, based on the record and law in 
effect at that time, it cannot now be said that all 
reasonable adjudicators would have reached a decision that 
was different from the result reached in 1971.  Nor can it 
be said that there is undebatable error in denying the 
claim.  

Earlier Effective Date

The veteran has also claimed an earlier effective date for 
the grant of service connection for pes planus.  Service 
connection was granted by rating decision of the RO dated 
in September 1998.  A 30 percent evaluation, effective the 
date of the veteran's claim, September 23, 1997, was 
assigned.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  
The effective date for the grant of service connection is 
the day following separation from active service or the 
date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is 
the date of receipt of claim, or the date entitlement 
arose, whichever is later.  Id.

As noted, the veteran submitted a claim for service 
connection for a bilateral foot disorder in 1971, which 
was denied by the RO, without appeal by the veteran.  
Following this denial, the veteran did not attempt to 
reopen his claim for compensation for many years, although 
he did receive education benefits.  He applied for pension 
benefits in 1995, but did not identify a claim for 
compensation for pes planus or any other disorder.  The 
veteran's reopened claim for service connection for pes 
planus was received by VA on September 27, 1997.  This is 
the proper effective date for the award.  


ORDER

The claim that there was CUE in an October 1971 RO 
decision that denied service connection for a foot 
disorder is denied.  An effective date earlier than 
September 23, 1997, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

